DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of group I (claims 1-18), species I, in the reply filed on 3/15/2022 is acknowledged.  The traversal is on the ground(s) that the examiner used the wrong standard for asserting the restriction requirement and that Species I and ii are obvious variants of each other.  This is not found persuasive because: regarding the wrong standard for restriction, the examiner notes that the current application is US application and is a continuation of a US application. US restriction practice is the standard by which restrictions are made in US applications. The restriction between inventions is being maintained.
Regarding the restriction between species. Since the applicant clearly put on the record that species i and ii are obvious variants of each other, the species restriction is hereby withdrawn.
The requirement between inventions is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 3/15/2022.

Claim Objections
Claims 5, 7, 8 and 15 are objected to because of the following informalities:  Claim 5, 7 and 8 depend from themselves. Each of claims 5, 7 and 8 are being treated as if they depend from the claim that immediately precedes them.
 Claim 15 depends from a nonexistent claim. Claim 15 is being treated as being dependent from claim 14.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al. (2018/0200549) in view of Groh et al. (2004/0188473) 
Regarding claims 1 and 10 Fishman et al. shows an improved portable fire extinguisher (1), comprising: a cylinder (18) containing fire retardant and/or gas; said cylinder having a top, and a bottom with a longitudinal surface between said top and bottom, 5a discharge valve (inherent) with actuating lever (15) said discharge valve 
but fails to disclose  an elongated upper handle that is either coupled to an actuating lever attached to said discharge-valve or directly coupled to said discharge valve, said elongated upper handle having a substantially vertically inclined surface extending at least partially down the longitudinal surface of said cylinder wherein: said substantially vertically inclined surface is wider toward the bottom of said 15elongated upper handle as compared to the top of said elongated upper handle.
However, Groh et al. teaches a dispenser for dispensing pressurized material that includes: a cylinder (12); said cylinder having a top, and a bottom with a longitudinal surface between said top and bottom (fig 1), 5a discharge valve (claim 1, line 5) with actuating lever (16) said discharge valve disposed at the top of the cylinder (fig 1); a nozzle assembly (20), and  an elongated upper handle (30) that is either coupled to an actuating lever attached to said discharge-valve or directly coupled to said discharge valve (fig 1), said elongated upper handle having a substantially vertically inclined surface extending at least partially down the longitudinal surface of said cylinder wherein (fig 1): said substantially vertically inclined surface is wider toward the bottom of said 15elongated upper handle as compared to the top of said elongated upper handle (fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the discharge vale of Fishman et al. with the discharge valve of Groh et al. including the elongated upper handle, in order to 
It is noted that the elongated upper handle (30) in the above combination is “adapted for” a user to contact with the user's upper torso such that when said user hugs into said elongated upper handle, and said elongated upper handle pivots relative to the cylinder body to cause said fire extinguisher discharge valve to open and when said user leans away from said elongated upper handle said elongated upper handle pivots relative to the cylinder to cause said discharge valve to close.
Regarding claim 10, Fishman et al as modified above shows a kit (the valve of Groh) for retrofitting a portable fire extinguisher (1 of Fishman).

Claims 4, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al. (2018/0200549) as modified by  Groh et al. (2004/0188473) above  further in view of Willman (2008/0245832)
Regarding claims 4  and 13, Fishman et al. as modified above shows all aspects of the applicant’s invention as in claims 1 and 10 above, but fails to disclose a retaining collar 25that is fixedly attached said cylinder in the top-half of said cylinder, said retaining collar also comprised of at least two user-neck-strap-attachment members for detachable coupling of a user-donned strap for holding said fire extinguisher.
However, Willman teaches a fire extinguisher that includes  a retaining collar (46, 47) 25that is fixedly attached said cylinder in the top-half of said cylinder (fig 4), said retaining collar also comprised of at least two user-neck-strap-attachment members (43, 42) for detachable coupling of a user-donned strap for holding said fire extinguisher.

Regarding claims 18, further comprising a user neck strap (40) to allow a user to insert the user's head through said neck strap in order to be able to 20hold onto said fire extinguisher without the use of one arm or hand (fig 4).  

Allowable Subject Matter
Claims 2, 3, 5-9, 11, 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             3/29/2022